To quash certain garnishment proceedings, in a case where one of the principal defendants was a resident of the County of *49Wayne, and the other two were non-residents of Michigan, and the summons was personally served on the resident defendant and was returned not served as to the other two defendants.
Granted August 1, 1890.
Held, that How. Stat. Sec. 8087, relating to the commencement of suit against a non-resident defendant, where garnishment proceedings had been instituted in aid of the.principal suit, does not cover a case where there are several defendants, some of whom are residents of this State and are personally served with process within the jurisdiction of the court.